EXHIBIT 12.(b) STARBOARD INVESTMENT TRUST CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of the RiskX Funds (the “Funds”), each a series of the Starboard Investment Trust on Form N-CSR for the period ended May 31, 2013, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Dale J. Murphey, Principal Executive Officer of the Funds, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Funds. Date: October 4, 2013 By: /s/ Dale J. Murphey Dale J. Murphey President and Principal Executive Officer RiskX Funds A signed original of this written statement required by Section 906 has been provided to the Starboard Investment Trust and will be retained by the Starboard Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Commission pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Form N-CSR with the Commission. STARBOARD INVESTMENT TRUST CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of the RiskX (the “Funds”), each a series of the Starboard Investment Trust on Form N-CSR for the period ended May 31, 2013, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, Julie M. Koethe, Principal Financial Officer of the Funds, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Funds. Date: October 4, 2013 By: /s/ Julie M. Koethe Julie M. Koethe Treasurer and Principal Financial Officer RiskX Funds A signed original of this written statement required by Section 906 has been provided to the Starboard Investment Trust and will be retained by the Starboard Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Commission pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Form N-CSR with the Commission.
